Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-22 and 24-26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson Jr. (US 4,078,682).

Regarding claim 17, Johnson Jr. discloses a vehicle comprising a container for loading, transporting and unloading materials, said container extending longitudinally along a front-to-back axis of the vehicle (Fig.1) and comprising: 

an opening rear wall (24) for unloading said materials (Fig.1), 
a movable partition (14) extending transversely inside the container (Fig.2), 
a single flexible mechanical connection (32), an intermediate portion of said single flexible mechanical connection being freely connected to a left side of the movable partition (at 44, height 50, Fig.2) at a height H1 of between 10% and 90% of a height H2 of the movable partition (Fig.2), the intermediate portion of said single flexible mechanical connection being further freely connected to a right side of the movable partition at the height H1 (Col.2, lines 38-47, removably attached), a left portion of said single flexible mechanical connection extending first horizontally towards the back of the vehicle along an inner face of the left side wall and then upwards or downwards via at least one first pulley (Fig.2), a right portion of said single flexible mechanical connection (32) extending first horizontally towards the back of the vehicle along an inner face of the right side wall and then upwards or downwards via at least one second pulley (Fig.2), and 
a motor assembly (28), the stator of which being fixed to a frame of the vehicle (Fig.2), the rotor of which being connected to a left distal end of the single flexible mechanical connection (Fig.2), and the rotor of which being connected to a right distal end of the single flexible mechanical connection in order to pull the single flexible mechanical connection and thus draw the movable partition forcibly towards the rear of the container (Fig.2).

Regarding claim 19, Johnson Jr. further discloses wherein the single flexible mechanical connection is linked freely to the movable partition by means of a third 

Regarding claim 20, Johnson Jr. further discloses wherein the left side wall comprises a first longitudinal part (46) overhanging the first mechanical connection (Fig.2) and wherein the right side wall (46) comprises a second longitudinal part overhanding the second mechanical connection (Fig.2).

Regarding claim 21, Johnson Jr. further discloses the first and second flexible mechanical connections are cables (Fig.2).

Regarding claim 22, Johnson Jr. discloses vehicle comprising a container for loading, transporting and unloading materials, said container extending longitudinally along a front-to-back axis of the vehicle and comprising: 
a left side wall and a right side wall (Fig.1); 
an opening rear wall (24) for unloading said materials (Fig.1); 
a movable partition (14) extending transversely inside the container (Fig.2); 
a single flexible mechanical connection (32) presenting a left portion having a first distal end, an intermediate portion, and a right portion having a second distal end (Fig.2), 
wherein the intermediate portion of the single flexible mechanical connection extends transversally along the partition and is loosely linked to a left side of the 
wherein the left portion of the single flexible mechanical connection extends first horizontally towards the back of the vehicle along an inner face of the left side wall and then upwards or downwards via at least one first pulley (Fig.2), 
wherein the right portion of the single flexible mechanical connection extends first horizontally towards the back of the vehicle along an inner face of the right side wall and then upwards or downwards via at least one second pulley (Fig.2), and 
a motor assembly (28), wherein the stator of the motor assembly is fixed to a frame of the vehicle (Fig.2) and the rotor of the motor assembly is connected to the first distal end and to the second distal end of the single flexible mechanical connection in order to pull the first and the second distal ends and to draw the movable partition forcibly towards the rear of the container (Fig.2).

Regarding claim 24, Johnson Jr. further discloses the single flexible mechanical connection is a cable (Fig.2).

Regarding claim 25, Johnson Jr. further discloses the single flexible mechanical connection does not pass between the movable partition and the left side wall and does not pass between the movable partition and the right side wall of the container (Fig.2).

Regarding claim 26, Johnson Jr. further discloses the intermediate portion of the single flexible mechanical connection is loosely linked to the left side of the movable .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 4,078,682) in view of Glass (US 3,211,308).

Regarding claims 18 and 23, Johnson Jr. does not further specifically disclose wherein the height H1 is between 30% and 70% of the height H2.
Glass teaches a self-unloading truck body wherein the height of the cables interfaces the height of the moving partition at a place more central to the body of the partition (as shown in Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Johnson Jr in view of Glass to have the height of the cables interface the height of the moving partition at a place more central to the body of the partition (wherein the height H1 is between 30% and 70% of the height H2) in order to ease movement of a heavy partition.

Allowable Subject Matter
Claims 1-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 1 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a vehicle comprising a container for loading, transporting and unloading materials, extending longitudinally along a front-to-back axis of the vehicle, with all the elements as claimed, including a first flexible mechanical connection, a first part of which is connected to a left end of the partition and extends first horizontally towards the back of the vehicle along an inner face of the left side wall, then upwards or downwards via at least one first pulley, a second flexible mechanical connection, a second part of which is connected to a right end of the partition and extends first horizontally towards the back of the vehicle along an inner face of the right side wall, then upwards or downwards via at least one second pulley, a motor assembly, wherein the first flexible mechanical connection and the second flexible mechanical connection are forming a single continuous flexible mechanical connection, and wherein the first part and the second part of the single continuous flexible mechanical connection are freely linked to the movable partition such that the single continuous flexible mechanical connection is not fixedly connected to the partition and can move freely with respect to the partition.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 3/8/2022, with respect to the 112 rejections, together with the amendment filed 3/8/2022, have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 3/8/2022 with respect to the 102 and 103 rejections of claims 1-13, 15-16, together with the amendment filed 3/8/2022, have been fully considered and are persuasive.  Claims 1-13, 15-16 are allowed.
Applicant’s arguments filed 3/8/2022 with respect to the 102 and 103 rejection of the claims 17-21 have been fully considered and are not persuasive.  
New claims 22-26 are rejected, see above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., even if the motor continues to run after the cable breaks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's argument that Johnson Jr does not disclose the limitation wherein the first flexible mechanical connection and the second flexible mechanical connection are forming a single continuous flexible mechanical connection, inasmuch as Applicant had claimed these features, they are disclosed by Johnson Jr as is detailed for the first time in this rejection.  And as such, any arguments pertaining to these features are considered nonpersuasive.  As can best be seen in figure 2 and is detailed in Col.2, lines 38-47, 32 is one continuous cable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lutz, Dehner, Glass, Myers and Ehlert further disclose elements of a vehicle comprising a container for loading, transporting and unloading materials, extending longitudinally along a front-to-back axis of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652